DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claims 7, 8, 17 and 18 recite one or more tapering areas. Therefore, the tapering areas must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 53 and 55.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the one or more pultruded profiles” and “the one or more fabric in remain portions of the at least one spar cap” lacking proper antecedent bases.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Pre-Grant Publication No. 2018/0298879), hereinafter “Johnson”.

As per claim 1, Johnson discloses a rotor blade for a wind turbine, comprising: a first blade segment and a second blade segment (plurality of segments 38 shown; figure 2) extending in opposite directions from a chord-wise joint, each of the first and second blade segments comprising at least one shell member defining an airfoil surface (as shown; figure 2) and an internal support structure (44, 46, 48, 50, 58, 60; figures 4, 11), the first blade segment comprising a beam structure (44,  48, 58; figures 4, 11) extending lengthwise that structurally connects with the second blade segment (as shown; figures 4, 11) at a receiving section (60; figures 4, 11), wherein at least one of the internal support structures of the first and second blade segments comprise at least one spar cap (44, 46, 58, 60; figures 4, 11) ; and, one or more pin joints positioned on the at least one spar cap for connecting the first and second blade segments (via bolts 82; figures 11, 12), wherein the at least one spar cap comprises varying forms of materials along a span of the rotor blade (spar caps 44 and 46 have pultrusions 54 and metal joints 58, 60; figure 4) , the varying forms of materials comprising at least two of the following: one or more infused composite laminates, one or more pre-preg composite laminates, one or more pre-fabricated or pre-cured composite elements (spar cap segments 44, 46 and shear web segments 48, 50 formed from laminate composite material having pultruded members 54 having reinforced fibers that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization; paragraph [0047]), one or more additively-manufactured structures, or one or more non-composite structural solids (metal plates 63; paragraph [0050]).

As per claim 2, Johnson discloses the rotor blade of claim 1, and further discloses wherein the one or more pin joints are embedded in a first material form of the varying forms of materials (shear web segments 48, 50 connected via bolts 84 (pin joints) are made from laminate composite; paragraphs [0047], [0055]; figures 11-12).

As per claim 3, Johnson discloses the rotor blade of claim 2, and further discloses wherein the first material form of the varying forms of materials comprises the one or more pultruded profiles and the one or more fabrics in remaining portions of the at least one spar cap (spar cap segments 44, 46 and shear web segments 48, 50 formed from laminate composite material having pultruded members 54 having reinforced fibers that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization; paragraph [0047]).

As per claim 4, Johnson discloses the rotor blade of claim 1, and further discloses wherein the one or more non-composite structural solids comprise at least one of extrusions, castings, forgings, injection moldings, or machined forms (metal plates 63 can be made from extrusion, casting, forging, injection molding or machining; it is noted that the claim only recites product-by-process, see MPEP 2113).

As per claim 5, Johnson discloses the rotor blade of claim 1, and further disclose wherein the one or more pre-fabricated or pre-cured composite elements comprise at least one of one or more pultruded profiles or one or more fabrics (pultruded members 54 having reinforced fibers that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization; paragraph [0047]).

As per claim 6, Johnson discloses the rotor blade of claim 5, and further discloses wherein the one or more fabrics comprise at least one of glass fibers, carbon fibers, polymer fibers, wood fibers, bamboo fibers, ceramic fibers, nanofibers, metal fibers, or combinations thereof (spar cap segments 44, 46 have carbon fiber or glass fiber; paragraph [0047]). 

As per claim 7, Johnson discloses the rotor blade of claim 5, and further discloses wherein the one or more fabrics are provided at one or more tapering areas of the at least one spar cap (pultruded members 54 of spar cap segments 44, 46 are tapering toward joint assembly 56; figure 4).

As per claim 9, Johnson discloses the rotor blade of claim 1, and further discloses wherein the one or more pultruded profiles comprise at least one of pultruded plates or pultruded rods (pultruded member 54 encompass woven (plate) or braided strands (rods) that are impregnated with resin; paragraph [0047]).

As per claim 10, Johnson discloses the rotor blade of claim 1, and further discloses wherein one or more of the varying forms of materials are constructed, at least in part, of at least one resin material, the resin material comprising at least one of a thermoset resin or a thermoplastic resin (the resin is cured through a heated stationary die, i.e., thermoset resin; paragraph [0047]).

As per claim 11, Johnson discloses a method for manufacturing a rotor blade of a wind turbine, the method comprising: forming at least one blade segment of the rotor blade (plurality of segments 38 shown; figure 2), the at least one blade segment having at least one shell member defining an airfoil surface (as shown; figure 2); forming an internal support structure (44, 46, 48, 50, 58, 60; figures 4, 11) for the at least one blade segment having at least one spar cap (44, 46, 58, 60; figures 4, 11), the at least one spar cap formed using varying forms of materials along a span of the rotor blade (spar caps 44 and 46 have pultrusions 54 and metal joints 58, 60; figure 4), the varying forms of materials comprising at least two of the following: one or more infused composite laminates, one or more pre-preg composite laminates, one or more pre-fabricated or pre-cured composite elements (spar cap segments 44, 46 and shear web segments 48, 50 formed from laminate composite material having pultruded members 54 having reinforced fibers that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization; paragraph [0047]), one or more additively-manufactured structures, or one or more non-composite structural solids; and, securing the internal support structure to the at least one blade segment (metal plates 63; paragraph [0050]).

As per claim 12, Johnson discloses the method of claim 11, and further discloses wherein forming the internal support structure for the at least one blade segment having the at least one spar cap further comprises: evaluating design criteria for the at least one spar cap along the span; and, determining the varying forms of materials based on the design criteria (material used for bonded joints offering optimum strength and weight (design criteria), i.e., material chosen from evaluating strength and weight; paragraphs [0005], [0013]).

As per claim 13, Johnson discloses the method of claim 11, and further discloses wherein the design criteria comprises at least one of cost, weight, mechanical properties, manufacturability, and/or derivatives or combinations thereof (material used for bonded joints offering optimum strength and weight (design criteria); paragraphs [0005], [0013]).

As per claim 15, Johnson discloses the method of claim 11, and further discloses wherein the one or more pre-fabricated or pre-cured composite elements comprise at least one of one or more pultruded profiles or one or more fabrics (pultruded members 54 having reinforced fibers that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization; paragraph [0047]).

As per claim 16, Johnson discloses the method of claim 14, and further discloses wherein forming the at least one blade segment of the rotor blade further comprises: forming first and second blade segments (as shown; figures 2, 11); arranging the first and second blade segments in opposite directions from a chord-wise joint (as shown; figures 2, 11); and, securing the first and second blade segments together via one or more pin joints (via bolts 84; figures 11, 12).

As per claim 17, Johnson discloses the method of claim 15, and further discloses placing the one or more pultruded profiles at locations of the one or more pin joints at the chord-wise joint; placing the one or more fabrics in remaining portions of the at least one spar cap to include one or more tapering areas of the at least one spar cap (spar cap segments 44, 46 and shear web segments 48, 50 formed from laminate composite material having pultruded members 54 having reinforced woven material (fabric) that are impregnated with a resin and pulled through a heated stationary die such that the resin cures or undergoes polymerization, i.e., shear web segments at bolted joints 84 having a pultruded material and spar cap segments 44 and 46 formed with pultruded fabric members 54 tapering at their ends; figures 4, 11; paragraph [0047]).

As per claim 19, Johnson discloses the method of claim 15, and further discloses wherein the one or more pultruded profiles comprise at least one of pultruded plates or pultruded rods (pultruded member 54 encompass woven (plate) or braided strands (rods) that are impregnated with resin; paragraph [0047]).

As per claim 20, Johnson discloses the method of claim 11, and further discloses wherein one or more of the varying forms of materials are constructed, at least in part, of at least one resin material, the resin material comprising at least one of a thermoset resin or a thermoplastic resin (the resin is cured through a heated stationary die, i.e., thermoset resin; paragraph [0047]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

As per claims 8 and 18, Johnson teaches the rotor blade of claim 7 and the method of claim 17. While Johnson does not explicitly teach wherein the one or more tapering areas of the at least one spar cap are located within 25% of the span of the rotor blade from a blade tip thereof, Johnson does teach wherein the blade segments are joined near the tip at about 25% of the span from the tip and wherein the tapering area is the area near the joint (figures 2, 4).  Johnson further teaches the rotor blade may be formed from any suitable number of blade segments (paragraph [0043]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Johnson’s blade to incorporate segments joining within 25% of the tip wherein the joint assembly comprises the tapering area because as Johnson teaches, the rotor blade may be formed from any suitable number of blade segments (paragraph [0043]). Alternatively, one of ordinary skill in the art may rearrange the location of the blade segment joint such that the joint is located within 25% of the tip since the modification would only require a design choice for the person designing the number and the location of the blade segment joints.

As per claim 14, Johnson teaches the method of claim 11. While Johnson does not explicitly teach wherein the one or more non-composite structural solids comprise at least one of extrusions, castings, forgings, injection moldings, or machined forms, Johnson does teach wherein the one or more non-composite structural solids comprises metal plates (paragraph [0050]). The examiner takes an official notice that metal plates are typically made from extrusion, casting, forging, injection molding or machining. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to make Johnson’s metal plates via extrusion, casting, forging, injection molding or machining since they are well known techniques for making metal plates.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auberon (U.S. Patent No. 9,169,825) teaches a wind turbine blade assembled from two segments wherein the spar cap is made of two different material.
Riddell (U.S. Patent No. 7,922,454) teaches a wind turbine blade assembled from two segments wherein the spar cap is made of two different material.
Merzhaeuser (U.S. Pre-Grant Publication No. 2015/0369211) teaches a wind turbine blade assembled from two segments using a pinned connection.
Hayden (U.S. Patent No. 10,451,030) teaches a wind turbine blade spar cap made of varying material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745